Citation Nr: 1618816	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-44 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945 and from February 1948 to May 1964.  He died in November 2004.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In November 2004, the appellant filed claims of entitlement to service connection for cause of the Veteran's death and for entitlement to Dependents' Educational Assistance, which were denied by the RO in the February 2005 rating decision.  The basis for the RO's February 2005 denial was that the evidence did not show that the Veteran's death was related to his service, to include any in-service radiation exposure, as was alleged by the appellant.  Subsequently, in April 2009, the appellant submitted service records reflecting that the Veteran served on Eniwetok Atoll, which is an area recognized by VA as having been exposed to a high level of radiation.  38 C.F.R. § 3.309 (2015).

As the records containing the Veteran's service on Eniwetok were relevant to the appellant's claim and existed but had not been associated with the claims file when VA first decided the claims, VA will reconsider the appellant's November 2004 claims of entitlement to service connection for cause of the Veteran's death and for entitlement to DEA pursuant to 38 C.F.R. § 3.156(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran died in November 2004 at the age of 81 years; the Certificate of Death listed the immediate cause of his death as sepsis due to (or a consequence of) staph aureus, due to (or a consequence of) acute febrile illness, due to (or a consequence of) dental extraction, with other significant conditions of right lower lung density, Parkinson's disease, dementia, and post brain injury contributing to death but not resulting in the underlying causes of death.

2.  At the time of the Veteran's death, service connection was established for post-operative anal fistula, rated as 60 percent disabling, and eczema, rated as 30 percent disabling.

3.  The Veteran's cause of death was not related to his active military service and a disability incurred in or aggravated by active military service was not a principal or contributory cause of his death.

4.  At the time of his death, the Veteran did not have a service-connected total disability which was permanent in nature.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311, 3.312 (2015).

2.  The criteria for basic eligibility for DEA under 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 3501, 5107 (West 2015); 38 C.F.R. § 21.3021 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The appellant was provided notification letters in December 2004, January 2005, May 2009, and August 2013 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  After the notice letters were provided to the appellant, the claim was readjudicated in an October 2015 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the appellant has also been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records.  The appellant submitted service personnel records and written statements discussing her contentions.  The appellant has not identified any outstanding pertinent evidence related to the claim for entitlement to service connection for the cause of the Veteran's death.  In addition, a VA medical opinion with respect to the claim on appeal was obtained in October 2015.  VA's duty to assist additionally specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326; DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2015 VA medical opinion obtained in this case is more than adequate, as it was predicated on a full reading of the record.  In particular, the examiner considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records as well as current medical treatise information.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion in this appeal has been met.  38 U.S.C.A. § 5103A(a).

The appellant's claim was previously before the Board in September 2012 and remanded for additional evidentiary development.  The requested development was completed as directed and the appellant's claim is now before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

With regard to the appellant's DEA claim, VA's duties to notify and assist claimants do not apply.  In Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VA's expanded duties to notify and assist are not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (that is, Chapter 51).  Likewise in this case, the statute at issue in DEA claims is not found in Chapter 51, but rather in Chapter 35.  Therefore, VA's expanded duties to notify and assist are not applicable as to the appellant's DEA claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

I.  Service Connection for Cause of Veteran's Death

In written statements of record, the appellant has reported that the Veteran was exposed to radiation after an atomic bomb detonation at Eniwetok Atoll in 1948 and suffered many health problems, which she asserted were caused by his exposure to radiation in service. 

The Veteran died in November 2004.  His death certificate listed the immediate cause of the Veteran's death as sepsis due to (or a consequence of) staph aureus, due to (or a consequence of) acute febrile illness, due to (or a consequence of) post dental extraction, with other significant conditions of right lower lung density, Parkinson's disease, dementia, and post brain injury contributing to death but not resulting in the underlying causes of death.

At the time of the Veteran's death, service connection was in effect for post-operative anal fistula, rated as 60 percent disabling, and eczema, rated as 30 percent disabling. 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as paralysis agitans, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service personnel records reflected that he served with the garrison force on Eniwetok Atoll between January 1949 and June 1950.  Also, documents submitted by the appellant reflect that atomic weapons testing took place on Eniwetok in April and May of 1948 and in April and May of 1951, and that testing of a thermonuclear device took place in October and November of 1952.

Under 38 C.F.R. § 3.309, certain specified disabilities becoming manifest in a veteran who participated in a "radiation-risk activity" during active service are service connected.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2015).  A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309 (d)(3)(ii)(A) (2015).  Such onsite participation includes service as a member of the garrison or maintenance forces on Eniwetok during the periods from June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959.  38 C.F.R. § 3.309 (d)(3)(iv)(C) (2015).  Thus, while the Veteran's records reflect service on Eniwetok, they do not reflect service during a period that would constitute onsite participation in a test involving the atmospheric detonation of a nuclear device for the purposes of 38 C.F.R. § 3.309(d).

Furthermore, service connection may be established under 38 C.F.R. § 3.311 for certain disabilities that are deemed to be "radiogenic" diseases.  38 C.F.R. § 3.311(b)(2)(iv) (2015).  Where it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2015).

In claims based on either participation in atmospheric nuclear testing or participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose data will in all cases be requested from the appropriate office of the Department of Defense.  38 C.F.R. § 3.311(a)(2) (2015).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  Id.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  Id.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

The record does not reflect that the Veteran's death was the result of any disease presumptively service-connected for veterans who participated in a "radiation-risk activity" during active service under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), or any "radiogenic" disease under 38 C.F.R. § 3.311.  See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d), 3.311(b)(2), (4) (2015).  However, where a claimant alleges service connection for a disability as a result of in-service ionizing radiation, but the disability is not recognized by VA as a radiogenic disease under 38 C.F.R. § 3.311, the claimant is nonetheless not precluded from proving actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

VA treatment records dated from 1999 to 2004 reflected treatment for femoral neck fractures, pneumonia, anal fistula, osteoarthritis, dysphagia, aphasia, status post pituitary tumor resection, status post burr hole surgery for subdural hematomas, essential hypertension, anemia, eczema bilateral cataracts, dementia, renal calculi, Parkinson's disease, urinary incontinence, prostate cancer, vitamin B12 deficiency, hypothyroidism, cerebrovascular accident, fecal incontinence, and depression.  Private treatment records dated in 2001 showed the Veteran received treatment for a pituitary tumor and suffered a left middle cerebral artery stroke.  

In February 2012, the appellant submitted information concerning dates and places of atomic weapons testing, to include a list of nuclear tests at Eniwetok.

In September 2012, the Board remanded this matter to obtain any available records concerning the Veteran's in-service exposure to radiation from the appropriate source, and forwarded such records to the Under Secretary for Health for preparation of a dose estimate, in accordance with 38 C.F.R. § 3.311(a)(2).  In addition, the Board instructed the RO to obtain a medical opinion to determine whether such radiation exposure resulted in a medical condition that was either the principal or contributory cause of his death.

In November 2014, the appellant provided information relevant to the Veteran's potential for exposure to radiation.  

In a January 2015 radiation dose assessment, the Defense Threat Reduction Agency (DTRA) indicated that the Veteran was not a participant of Operation SANDSTONE.  However, it noted that VA had conceded his presence at Eniwetok Atoll during 1949.  It further indicated that doses which the Veteran could have received during his presence at Kwajalein and Eniwetok Atoll in 1949 were not more than:  External gamma dose: 18 rem; External neutron dose: 0.5 rem; Internal committed dose to the brain (alpha): 0.1 rem; Internal committed dose to the brain (beta - gamma): 0.1 rem; Internal committed dose to the lung (alpha): 1 rem; and Internal committed dose to the lung (beta + gamma): 3 rem.

In an October 2015 VA medical opinion, the examiner noted an extensive review of the record, referencing multiple specific documents.  The examiner then opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner first acknowledged that the Veteran was service-connected for two conditions, anal fistula and eczema, and that exposure to radiation had been conceded.  The examiner then noted that review of the record showed the Veteran had a complicated medical history with multiple medical conditions, including dementia, history of stroke, history of subdural hematomas due to falls, Parkinson's disease, prostate cancer, hypothyroidism, pituitary ademona status post excision, status post ORIF right hip fracture, and dysphagia.  It was noted that the Veteran had been admitted to the long term care facility at the VA Medical Center in Sheridan, Wyoming.  Admission notes were noted to reveal that he required partial to full assist with most activities of daily living.  Due to his problems with dysphagia, the Veteran was shown to be monitored at meals to help to prevent aspiration and to have a full upper denture and a lower partial plate.  Nursing notes from early November 2004 were noted to indicate that the Veteran had a loose tooth, was referred to the dental service, eventually lost his tooth, and consented to have the few remaining teeth removed.  The Veteran's recovery from the tooth removal procedure was uneventful until November 6, 2004, when he was noted to have a fever.  He was shown to be initially treated with clindamycin and Tylenol then with intravenous medications.  At that time, laboratory testing showed that he had an elevated white blood cell count consistent with a bacterial infection.  A chest x-ray also showed a right lower lobe infiltrate, consistent with aspiration pneumonia.  Despite appropriate care, his condition worsened and he expired on November [redacted], 2004.

The examiner acknowledged that radiation exposure could be harmful to the immune system.  However, the examiner highlighted that that the Veteran developed an infection with fever and an elevated white blood cell count, showing that his immune system was functioning well enough to respond to the infection.  Thus, the examiner concluded that there were no signs of immune compromise due to potential radiation exposure in the past.  The examiner further noted that radiation exposure had been associated with prostate cancer, a disorder the Veteran had been diagnosed with in 1993.  Nevertheless, the examiner indicated that the Veteran's previously diagnosed prostate cancer did not have an influence on the respiratory infection that lead to his death.  It was noted that the primary cause of his aspiration pneumonia was the problem with swallowing (dysphagia).  The examiner commented that that condition was the result of complication from the stroke that the Veteran had in the past.  The examiner further opined that the Veteran's stroke was not caused by, due to, or related to any radiation exposure.

As consent for an autopsy was not granted, the examiner reported that the cause of the Veteran's death could not be determined as conclusively as it could have been if an autopsy had been performed.  The examiner then opined that it was at least as likely as not that the Veteran's death was due to his advanced age and his general
debilitated state, as he died from aspiration pneumonia and subsequent sepsis.  The examiner noted that aspiration pneumonia was the result of the Veteran's chronic problem with swallowing (dysphagia) as well as his decreased ability to manage oral intake after his recent dental procedure.  The examiner also concluded that the service-connected anal fistula or eczema did not play a part in the processes that led to the Veteran's death and that no radiation related conditions had been identified that would have influenced the processes that led to his death.

Service connection for the cause of the Veteran's death is not warranted.  As an initial matter, there is no factual basis in the record that any condition listed on the Veteran's death certificate was incurred during service or manifested earlier than decades after his discharge from service in 1964.

Post-service medical evidence of record first showed the Veteran's fatal disorders, including sepsis, staph aureus, acute febrile illness, dental extraction, right lower lung density, Parkinson's disease, dementia, and post brain injury, many years after his separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

While VA had conceded the Veteran's presence at Eniwetok Atoll during 1949 and obtained a radiation dose estimate from DTRA, evidence of record does not reflect that any of the Veteran's fatal disorders, including sepsis, staph aureus, acute febrile illness, dental extraction, right lower lung density, Parkinson's disease, dementia, and post brain injury, is one of the applicable diseases warranting presumptive service connection for diseases specific as to radiation-exposed veterans.  Here, the record does not reflect that the Veteran's death was the result of any disease presumptively service-connected for veterans who participated in a "radiation-risk activity" during active service under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), or any "radiogenic" disease under 38 C.F.R. § 3.311.

Significantly, the record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's fatal disorders and his active military service, to include conceded in-service radiation exposure.  As noted above, the October 2015 VA examiner opined that it was at least as likely as not that the Veteran's death was due to his advanced age and his general debilitated state, as he died from aspiration pneumonia and subsequent sepsis.  The examiner specifically noted that aspiration pneumonia was the result of the Veteran's chronic dysphagia as well as his decreased ability to manage oral intake after his recent dental procedure.  The examiner also concluded that no radiation related conditions had been identified that would have influenced the processes that led to the Veteran's death.  Furthermore, neither the appellant nor her representative has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the October 2015 VA physician's conclusions.  Thus, there is no basis upon which to conclude that the Veteran's listed causes of death were incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.  

Evidence of record also does not establish that either of the Veteran's service-connected disabilities, post-operative anal fistula or eczema, was a primary or contributory cause of the Veteran's death.  In fact, the October 2015 VA examiner specifically noted that the service-connected anal fistula or eczema did not play a part in the processes that led to the Veteran's death.  Thus, there is no basis upon which to conclude that either the Veteran's service-connected disabilities were a primary or contributory cause of his death.  38 C.F.R. § 3.312.

The only evidence of record which relates the Veteran's fatal disorders to events during his active military service is the statements made by the appellant.  The Board acknowledges that the appellant is competent to report her observations of the Veteran's symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion regarding the etiology of the Veteran's fatal disorders.  See 38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the Board finds that the relationship between the Veteran's death, any in-service illness or event, and his service-connected disabilities is not something for which a lay person is competent to provide an opinion.  See Barr v Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Further, the evidence does not show that the appellant possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of the Veteran's death.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay assertions or opinions provided by the appellant do not constitute competent medical evidence and lack probative value. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of entitlement to service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  DEA Eligibility

In pertinent part, Chapter 35, Title 38, United States Code extends the VA educational program to surviving spouses of veterans who died of service-connected disabilities and to the surviving spouse of a veteran who, when he died, had a service-connected total disability that was permanent in nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021. 

The record shows that at the time of the Veteran's death in November 2004, he was service-connected for post-operative anal fistula and eczema with a combined evaluation of 70 percent, effective from November 9, 1998.  Moreover, the record shows that his service-connected disabilities were not, at any point during his lifetime, rated as 100 percent disabling. 

Since service connection for the cause of the Veteran's death is not warranted, and as the Veteran, when he died, did not have a service-connected total disability that was permanent in nature, the Board concludes that the criteria for basic eligibility for DEA under Chapter 35, Title 38, United States Code, have not been met.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Basic eligibility for DEA under Chapter 35, Title 38, United States Code is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


